Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to papers filed November 25, 2020.  Applicant’s response to restriction requirement of May 27, 2020 has been entered. Claims 1-3, 7, 9, 16-17, 19, 24, 26-27, 31, 36, 38-40, 51-52, 57-58 are currently pending. 
	Applicants’ election without traverse of Group I, claims 1-3, 7, 9, 16-17, 19, 24, 26-27, 31, 36, 38, drawn to a method of treating phenylketonuria (PKU), in Applicants’ response filed on November 25, 2020 is acknowledged. Additionally, Applicants’ election of the following species is acknowledged:
• Codon optimized mRNA (claim 31): SEQ ID NO: 3. 
• Modified nucleotides (claim 36): pseudouridine. 
• Unmodified mRNA (claim 38): SEQ ID NO: 1. 

	Claims 39-40, 51-52 and 57-58  has been withdrawn from consideration by the examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. The requirement is still deemed proper and made Final. 
Therefore, claims 1-3, 7, 9, 16-17, 19, 24, 26-27, 31, 36 and  38 are currently under examination to which the following grounds of rejection are applicable. 
Priority 
	This application is a divisional of 15/349,720 filed on November 11, 2016, now U.S. Patent 10,208,295, which is a  divisional of 14/521,323 filed on October 22, 2014, now U.S. Patent 9,522,176. Applicants’ claim for the benefit of a prior-filed application parent provisional 
Specification
Cross-Reference to Related Application.
The disclosure filed on January 11, 2019 is objected to because the cross-reference to related application on the first page of the specification required to be updated with the now U.S. Patent 10,208,295. Appropriate correction is required.
	 Information Disclosure Statement
    	The information disclosure statement (IDS) submitted on January 11, 2019 is in compliance with the provisions of 37 CFR 1.97 and 1.98. All told, the submitted IDS cite over 880 individual references, representing thousands of pages of publications and other
documents. Accordingly, the information disclosure statements have been considered by the
examiner to the extent available under the time allotted of examination. Initialed and signed copies of the 1449s are attached to this action.
Obviousness Type Double Patenting - No Secondary Reference(s)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3, 7, 9, 16-17, 19, 24, 26-27, 31, 36, 38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent 9,522, 176 (hereinafter “the ‘176 patent”). Although the conflicting claims are not identical, they are not patentably distinct from each other because they are obvious variants.
For example, claim 1 of the ‘176 patent is directed to:
A method of treating phenylketonuria (PKU), the method comprising administering systemically to a subject in need of treatment a composition comprising an mRNA encoding a phenylalanine hydroxylase (PAH), wherein the mRNA comprises a coding nucleotide sequence consisting of SEQ ID NO:3, wherein the mRNA is encapsulated within a liposome with a size of less than 100 nm, and wherein administration of the composition at an effective dose and at an administration interval results in increased PAH protein level in the liver and in reduced phenylalanine level in the serum as compared to the baseline of PAH and phenylalanine levels before the treatment.
Claim 1 of the instant invention is directed to: 
 A method of treating phenylketonuria (PKU), comprising administering to a subject in need of treatment a composition comprising an mRNA encoding phenylalanine hydroxylase at an effective dose and an administration interval such that at least one symptom or feature of PKU is reduced in intensity, severity, or frequency or has delayed in onset.
Claim 1 of the invention does not require any specific identified mRNA encoding phenylalanine hydroxylase or vehicle of delivery. Accordingly,  the claims of the instant application are anticipated by the claims of the ‘176 patent.  MPEP 804 teaches for Anticipation Analysis
“In this type of nonstatutory double patenting situation, an obviousness analysis is not required for the nonstatutory double patenting rejection. The nonstatutory double patenting rejection in this case should explain the fact that the species or sub-genus claimed in the conflicting patent or 

***
Claims 1-3, 7, 9, 16-17, 19, 24, 26-27, 31, 36 and  38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Patent 10,143,758 (hereinafter “the ‘758 patent”) in view of Ding, et al., (2004; Mol Genet Metab pp.  3-8) and Bancel et al., (WO 2013/151666 A2, Publication date 10 October 2013, of record).
Claim 1 of the ‘758 patent is directed to 
A method of delivery of messenger RNA (mRNA) for in vivo production of protein, comprising administering systemically to a subject in need of delivery a composition comprising an mRNA encoding a protein, encapsulated within a liposome such that the administering of the composition results in the prolonged stable expression of the protein encoded by the mRNA in the liver; wherein the protein encoded by the mRNA is an enzyme, a hormone, a receptor or an antibody; and wherein the liposome comprises one or more cationic lipids, one or more non-cationic lipids, one or more cholesterol-based lipids and one or more PEG-modified lipids and has a size less than about 100 nm.

Claim 1 of the instant invention is directed to: 
 A method of treating phenylketonuria (PKU), comprising administering to a subject in need of treatment a composition comprising an mRNA encoding phenylalanine hydroxylase (P AH) at an effective dose and an administration interval such that at least one symptom or feature of PKU is reduced in intensity, severity, or frequency or has delayed in onset.

The instant claims essentially differ from claim 1 of the ‘758 patent by requiring the mRNA to encode PKU. 

Therefore, in view of the benefits of treating PKU by administering to at least one mRNA encoding PAH, it would have been prima facie obvious for one of ordinary skill in the art, to select an mRNA encoding PAH in the method of the ‘758 patent in an attempt to treat PKU.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention ais not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Alternative-Grounds Rejections
In certain circumstances, claims may be rejected under 35 U.S.C. § 102 and § 103 as alternative grounds. Common scenarios in which §§102/103 rejections are appropriate include: 
(1) when the interpretation of the claim(s) is or may be in dispute, i.e., given one interpretation, a rejection under 35 U.S.C. 102 is appropriate and given another interpretation; 
(2) when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention; see In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); and
(3) when the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process; see In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983).

Claim(s) 1-3, 7, 9, 16-17, 19, 24, 26-27, 31, 36 and  38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Bancel et al., (WO 2013/151666 A2, Publication date 10 October 2013, of record; Score search result for SEQ ID NO:3; Result No. 4; of record ) as evidenced by Ding et al., (2004; Mol Genet Metab pp.  3-8).
Bancel et al., teaches compositions and methods for the treatment of patients with complete protein deficiency comprising modified mRNA molecules (mmRNA)  including  mRNA for expression of Phenylalanine Hydroxylase (page 116-117, Table 6, page 69; Table 205; page 35, para. [000167][000218]). Bancel et al., describes at page 117 an RNA molecule encoding PAH and identified as SEQ ID NO: 1532 of 1356 nucleotides in length having 99.8% sequence identity with the mRNA of SEQ ID NO:3 of the invention encoding PAH (see SCORE search result No: 4; of record).

    PNG
    media_image1.png
    360
    543
    media_image1.png
    Greyscale

In addition Bancel et al., discloses pharmaceutical formulations for delivery at effective unit doses (page 304; para [000725]; page 306; para [000731]), wherein delivering the PAH gene into liver or other organs was known in the art as alternative therapy to life-long phenylalanine-restricted dietary therapy, as evidenced by the art of Ding et al (abstract). 
Therefore, the prior art as a whole appears to teach the same method as that  of claim 1. However, in the alternative, it would have been obvious to administer PAH to a subject in need of treatment at an effective dose according to Bancel et al. such that at least one symptom or feature of PKU is reduced in intensity, severity, or frequency or has delayed in onset, particularly because gene transfer of PAH to treat PKU was routine and well-known in the art, as evidenced by Ding et al.,  
Regarding claim 2, Bancel et al., the method of claim 1, wherein an mRNA is encapsulated in liposomes (page 247; para. [000544]; page 254, para. [000563]).

Regarding claim 9, Bancel et al., the method of claim 3, and states, “In one example … the liposome formulation was composed of 57 .1 % cationic lipid,” (page 256; para. [000567]).
Regarding claims 16, Bancel et al., teaches the method of claim 2, wherein optimized intravenous liposome formulations have a mean particle size of roughly 50-60 nm, which can result in the distribution of the formulation to be greater than 90% to the liver (page 251; para. [000557]).
Regarding claim 17, Bancel et al., teaches the method of claim 1, where formulations are administered at dosage levels sufficient to deliver from about 0.1 mg/kg to about 40 mg/kg (page 322; para. [000775]). 
Regarding claim 19, Bancel et al., discloses formulations for intravenous delivery (page 323, para.[000776]; page 338, para.[000820])
Regarding claim 24, Bancel et al., discloses the method of claim 1, and detection of luciferase expression after intravenous administration of cationic lipid formulation in the liver, spleen, lung and kidney, ( page 601, para [0001577]; Table  148) , such that detection of PAH after intravenous administration of a cationic lipid formulation would have been prima facie obvious. 

    PNG
    media_image2.png
    209
    695
    media_image2.png
    Greyscale
 
Regarding claims 26, Bancel et al., discloses the method of claim 1, wherein lipid nanoparticles comprising mRNA encoding of EPO, G-CSF, and Factor IX are administered to mice and serum is analyzed by ELISA to determine the protein expression of EPO, G-CSF, and Factor IX (page 623; para. [0001599]).
Regarding claim 27, the combined teaching of  Bancel et al., and Ding et al., make obvious the method of claim 1. In relation to the recitation of “wherein the administering of the composition results in reduced phenylalanine level in the serum as compared to the baseline phenylalanine level before the treatment”, the practitioner in the art would readily understand that administering a composition comprising an mRNA encoding and expressing PAH should be reasonably expected to enhance metabolism of phenylalanine and consequently reduced phenylalanine level in the serum and other organs.
Regarding claim 31, Bancel et al., discloses the method of claim 1, wherein the target polynucleotide sequence and/or any flanking sequences may be codon optimized (page 57; para. [000244]).
Regarding claim 36, Bancel et al., discloses the method of claim 1, wherein nucleotides are modified (page 206; para. [000422]).
Regarding claim 38, Bancel et al., discloses the method of claim 1, wherein nucleotides are unmodified (page 370; para. [000916]).
Therefore, by teaching all the claimed limitations, Bancel anticipates or makes obvious the claimed invention. 
Claim Rejections - 35 USC § 112 - enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
		Claims 11-3, 7, 9, 16-17, 19, 24, 26-27, 31, 36 and  38 are rejected under 35 U.S.C. 112, first paragraph, because the specification while being enabling for methods comprising composition comprising an mRNA encoding phenylalanine hydroxylase (PAH) wherein the mRNA is encapsulated within a liposome so as to treat a symptom of phenylketonuria (PKU) when administered to a subject at an effective dose and an administration interval, 
		is not enabling for mRNA that are not encapsulated within a liposome so as to efficiently treat PAH.

		Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  
Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."
 
		The claims, when given the broadest reasonable interpretation, are directed to methods of treating PKU by administration of an mRNA encoding PAH to a subject with the goal of reducing in intensity, severity, frequency or onset of at least one symptom or feature of the PKU.  The scope of the instant invention encompasses gene delivery to  a cell in vivo, therefore the invention falls in the realm of gene therapy.
		The specification teaches formulations of liposomes comprising mixtures of lipids and hPAH mRNA for delivery and expression in vitro and in vivo. FIG. 1 shows exemplary PAH protein levels in HEK293 cells after transfection with provided liposomes and FIG. 2 depicts an exemplary graph of PAH protein levels detected in the liver of wild type mice treated with lipid nanoparticles at various time points after administration. FIG. 4 shows an exemplary graph of serum phenylalanine levels in PAH KO mice 6, 12, and 24 hours after treatment with provided lipid nanoparticles as compared to untreated wild type mice and untreated PAH KO mice. The 
	The prior art (and post-filing art) when combined with the lack of any disclosed direct experimental test of Applicant's claimed treatment with naked mRNA, shows that one of skill in the art at the time the invention was made would have had no basis to reasonably predict or conclude that one could administer PAH mRNA by naked mRNA such that the claimed invention would succeed.

*The mRNAs of SEQ ID NOS 7 and 8 encoding phenylalanine hydroxylase appear to be free of prior art. 
Conclusion
Claims 1-3, 7, 9, 16-17, 19, 24, 26-27, 31, 36 and  38  are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633